Name: 79/127/EEC: Commission Decision of 18 January 1979 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to drawn or blown glass, falling within heading No ex 70.05 of the Common Customs Tariff, originating in the USSR and in free circulation in the other Member States (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-08

 Avis juridique important|31979D012779/127/EEC: Commission Decision of 18 January 1979 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to drawn or blown glass, falling within heading No ex 70.05 of the Common Customs Tariff, originating in the USSR and in free circulation in the other Member States (Only the French and Dutch texts are authentic) Official Journal L 032 , 08/02/1979 P. 0029 - 0030****( 1 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 18 JANUARY 1979 AUTHORIZING THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS NOT TO APPLY COMMUNITY TREATMENT TO DRAWN OR BLOWN GLASS , FALLING WITHIN HEADING NO EX 70.05 OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN THE USSR AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 79/127/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 12 JANUARY 1979 BY THE GOVERNMENTS OF THE BENELUX COUNTRIES TO THE COMMISSION OF THE EUROPEAN COMMUNITIES BY TELEX FROM THE OFFICE OF THE PERMANENT REPRESENTATIVE OF THE KINGDOM OF THE NETHERLANDS TO THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO DRWN OR BLOWN GLASS , FALLING WITHIN HEADING NO EX 70.05 OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN THE USSR AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS IN ACCORDANCE WITH COUNCIL DECISION OF 21 DECEMBER 1978 , THE BENELUX COUNTRIES HAVE OPENED NO IMPORT POSSIBILITIES FOR DRAWN OR BLOWN GLASS FALLING WITHIN HEADING NO EX 70.05 OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN THE USSR ; WHEREAS ACCORDING TO INFORMATION SUPPLIED BY THE BENELUX AUTHORITIES , THERE ARE AT PRESENT SERIOUS ECONOMIC DIFFICULTIES IN THE INDUSTRY IN QUESTION , WHICH IS INVOLVED IN A RESTRUCTURING EFFORT AND THESE DIFFICULTIES ARE BEING AGGRAVATED BY LOW-PRICED IMPORTS FROM THIRD COUNTRIES ; WHEREAS APPLICATIONS FOR IMPORT LICENCES UNDER THE FREE CIRCULATION ARRANGEMENTS INVOLVING 9 200 TONNES OF THE PRODUCTS IN QUESTION ORIGINATING IN THE USSR ARE BEING EXAMINED BY THE BENELUX AUTHORITIES ; WHEREAS THESE IMPORTS , BECAUSE OF THEIR VOLUME AND PRICE , ARE LIKELY , ON THE BASIS OF THE DATA SUPPLIED BY THE BENELUX AUTHORITIES , TO AGGRAVATE THE SITUATION IN THE INDUSTRY CONCERNED ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS SPECIFIED IN THE COMMISSION DECISION OF 12 MAY 1971 ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS ARE HEREBY AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO IMPORTS OF DRAWN OR BLOWN GLASS FALLING WITHIN HEADING NO EX 70.05 OF THE COMMON CUSTOMS TARIFF , WHERE THEY ORIGINATE IN THE USSR AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORTS LICENCES LODGED AFTER 2 JANUARY 1979 ARE , ON THE DATE OF THIS DECISION , PENDING WITH THE BENELUX AUTHORITIES . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 18 JANUARY 1979 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT